PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KWON, Ki-moon
Application No. 15/975,369
Filed: 9 May 2018
For REMOTE CONTROLLER, CONTROL METHOD THEREOF AND IMAGE PROCESSING APPARATUS HAVING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.55(e) filed on July 13, 2021, to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499.1  

The petition pursuant to 37 C.F.R. § 1.55(e) is DISMISSED.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on November 6, 2015, requesting expedited handling of the aforementioned petition 

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499 has been accorded expedited handling.

It is noted a similar petition has been filed in parent application number 15/097,713, a decision on which will be mailed under separate cover.  See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

On May 9, 2018, this application was deposited along with a properly executed Application Data Sheet (ADS), and the ADS contains a foreign priority claim to foreign application number 10-2007-0125449.  An application filing receipt was mailed on June 4, 2018, which sets forth, in pertinent part: “Foreign Applications for which benefit is claimed … REPUBLIC OF KOREA 10-2007-0125449.”  

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in §1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS, the petition fee, and both a statement of unintentional delay and a statement of facts that supports a finding that the entire period of delay is unintentional has been received.



Regarding the second requirement, a certified copy of foreign application number 10-2007-0125499 has not been located in the electronic file, and it does not appear that any of the exceptions set forth in 37 C.F.R. §§ 1.55(h), (i), or (j) are applicable.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.55(e).” 

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Petitioner will note that 37 C.F.R. § 1.55(f)(3) sets forth, in toto:

If a certified copy of the foreign application is not filed within the time period specified paragraph (f)(1) of this section in an application under 35 U.S.C. 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i), or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in §1.17(g).




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
    

    
        1 Korean application number 10-2007-0125499 was filed on December 5, 2007.
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply